*414OPINION
By THE COURT
We are therefore of the opinion that the evidence in the instant case was sufficient to warrant the jury in finding that the explosion was caused by natural gas escaping from the main line of defendant and following the course of such main line and entering the manhole and from thence entering the- lateral sewer line leading to the basement of plaintiff and from thence into the tile drain line along the edge of plaintiff’s basement and from thence escaping into the basement and accumulating therein and causing the explosion, and that the gas company had notice of the defective condition of said main line and had not exercised ordinary care in maintaining its pipes in a reasonably safe condition, and that the judgment and verdict are not contrary to law.
With reference to the second assignment of error, the original petition was admissible only for the purpose of impeaching plaintiff or as an admission by plaintiff against interest. In either event, it was a matter of defense and not a part of plaintiff’s case. As it was offered by the defend*415ant in connection with plaintiff’s case, the offer was out of order and the admission of the petition in evidence was properly refused by the court.
In its third assignment of error the defendant (plaintiff in error) contends that the court in its charge to the jury failed to separate and definitely state to the jury the issues which were to be determined by it. Upon careful examination of the whole charge, we find that the court did separate and definitely state to the jury the issues which were to be determined by it and that any omission in the part of the charge set forth in the brief, was fully covered in other parts of the charge and that the charge as a whole is free from prejudicial error.
Holding these views, the judgment of the trial court will be affirmed.